Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 8-14, 20-24, and 26-31 are allowed in view of Applicant’s arguments/amendments filed on 07/01/2020. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “the transition video stream including a plurality of transition videos each having a different start time in the common timeline” as recited in combination with other features with respect to independent claims 1 and 13.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sahish (US 20130195427) - (¶0029, Fig. 1 and 4) because the timing of the frames is related, the mid-video segment transition to a video segment on another track can occur at a frame break, thereby creating the appearance of 
Candelore et al. (US 20050028193) - (Figs. 1 and 4) receiving data with multiple PIDS to provide replaceable content, and substituting content.
Stone et al. (US 20130094830) - (Fig. 11 and Figs. 8A-8C) receive first and second video layer with second digital video layer complimentary to first digital video layer, receive metadata that comprises blending information for blending second digital video layer with first digital video layer based upon possible user input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/FRANK JOHNSON/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425